Title: From Thomas Jefferson to Dabney Carr Terrell, 26 February 1821
From: Jefferson, Thomas
To: Terrell, Dabney Carr


Dear Sir
Monticello
Feb. 26. 21.
While you were in this neighborhood, you mentioned to me your intention of studying the law, and asked my opinion as to the sufficient course of reading. I gave it to you, ore tenus, and with so little considerations that I do not remember what it was. but I have since recollected that I once wrote a letter to Dr Cooper, on good consideration of the subject. he was then law-lecturer, I believe at Carlisle. my stiffening wrist makes writing now a slow & painful operation: but Ellen undertakes to copy the letter, which I shall inclose herein.I notice in that letter 4. distinct epochs at which the English laws have been reviewed, and their whole body, as existing at each epoch, well digested into a Code. these Digests were by Bracton, Coke, Matthew Bacon, and Blackstone. Bracton having written about the commencement of the extant statutes, may be considered as having given a digest of the laws then in being, written and unwritten, and forming therefore the textual Code of what is called the Common law, just at the period too when it begins to be altered by statutes to which we can appeal. but so much of his matter is become obsolete by change of circumstances, or altered by statute, that the Student may omit him for the present, and1. Begin with Coke’s 4. institutes. these give a compleat body of the law as it stood in the reign of the 1st James, an epoch the more interesting to us, as we separated at that point from English legislation, and acknolege no subsequent statuary alterations.2. Then passing over (for occasional reading as hereafter proposed) all the Reports and treatises to the time of Matthew Bacon, read his Abridgment, compiled about 100. years after Coke’s, in which they are all embodied. this gives numerous applications of the old principles to new cases, and gives the general state of the English law at that period.Here too the Student should take up the Chancery branch of the law, by reading the 1st and 2d Abridgments of the cases in Equity. the 2d is by the same Matthew Bacon, the 1st having been published some time before. the Alphabetical order, adopted by Bacon, is certainly not as satisfactory as the systematic. but the arrangement is under very general and leading heads; and these indeed, with very little  difficulty, might be systematically, instead of Alphabetically arranged and read.3. Passing now, in like manner, over all intervening Reports, and tracts, the Student may take up Blackstone’s Commentaries, published about 25. years later than Bacon’s abridgement, and giving the substance of these new Reports and tracts. this Review is not so full as that of Bacon by any means, but better digested. Here too Woodson should be read, as supplementary to Blackstone, under heads too shortly treated by him. Fonblanque’s edition of Francis’s Maxims of Equity, into which the later cases are incorporated, is also supplementary  in the Chancery branch, in which Blackstone is very short.This course comprehends about 23. 8vo volumes, and reading 4. or 5. hours a day, would employ about 2. years. After these the best of the Reporters since Blackstone should be read for the new cases which have occurred since his time, which they are I know not as all of them are since my time.By way of change and relief, for another hour or two in the day should be read the law-tracts of merit which are many, and among them all those of Baron Gilbert are of the first order. in these hours too may be read Bracton (now translated) and Justinian’s Institute. the method of these two last works is very much the same, and their language often quite so. Justinian is very illustrative of the doctrines of Equity, and is often appealed to, & Cooper’s edition is the best on account of the analogies & contrasts he has given of the Roman and English law. after Bracton, Reeve’s history of the English law may be read to advantage. during this same hour or two of lighter law reading, select and leading cases of the Reporters may be successively read, which the several digests will have printed out and referred to. one of these particularly may be named as proper to be turned to while reading Coke Littleton on Warranty. it explains that subject easily which Coke makes difficult and too artificial. this is a case in Vaughan’s reports, of Gardner & Sheldon, as well as I remember, for I quote by memory, and after an interval of near 60. years since I read it.I have here sketched the reading in Common law & Chancery which I suppose necessary for a reputable practitioner in those courts. but there are other branches of law in, which altho’ it is not expected he should be an adept, yet, when it occurs to speak of them, it should be understandingly to a decent degree. these are the Admiralty law, Ecclesiastical law, and the Law of Nations. I would name as elementary books in these branches Brown’s Compend of the Civil and Admiralty law, 2. 8vo the Jura Ecclesiastica. 2. 8vo and Les institutions du droit de la Nature et des Gens de Reyneval. 1. 8voBesides these 6. hours of law-reading, light and heavy, and those necessary for the repasts of the day, for exercise and sleep, which suppose to be 10. or 12. there will still be 6. or 8. hours for reading history, Politics, Ethics, Physics, Oratory, Poetry, Criticism Etc. as necessary as Law to form an accomplished lawyer.The letter to Dr Cooper, with this as a supplement, will give you those ideas on a sufficient course of law reading, which I ought to have done with more consideration at the moment of your first request. accept them now as a testimony of my esteem and of sincere wishes for your success: and the family, unâ voce desires me to convey theirs with my own affectionate salutations.Th: Jefferson